MORROW, P. J.
The offense is burglary; penalty assessed at confinement in the penitentiary for three years.
The store of Meyer-Blanke Company was burglarized. Erom the cash box were taken $50 in cash, $25 in stamps, and a check for $21 payable to cash. The offense took place on the night of the fifth of August. On the following day the appellant was arrested in Dallas. He was endeavoring to sell stamps, and a number of stamps were taken from him. The check, which was identified as that taken from the cash box mentioned, was found in the possession of a person who had cashed it for the appellant. At the time of his arrest, the appellant possessed six or eight dollars worth of postage stamps.
The appellant testified that he acquired the cheek and about $50 worth of stamps in trade for a gallon and a half of whisky; that he was engaged in the illicit selling of whisky, had. been raided, and was anxious to dispose of his stock. After acquiring the cheek, he cashed it. He disclaimed the commission of the burglary, claiming that he had not previously been in any serious trouble. He in*213troduced witnesses as to bis good character, and to the fact that be bad never been convicted of a felony.
No bills of exception are found in tbe record. There is no complaint of tbe charge of tbe court and nothing in tbe motion for new trial which justifies discussion.
Deeming tbe evidence sufficient and finding nothing in the record that would warrant a «reversal, the judgment is affirmed.